On a retrial of the questions of title to lands under water and the value of the damage parcels of these claimants and their assignees in condemnation proceedings, as ordered by this court (247 App. Div. 449), the learned justice at Special Term has held that title was vested in the claimants and that the total award should be fixed at $585,000. We are in agreement with the conclusions reached. Decree unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.